In a proceeding pursuant to article 4 of the Family Court Act, the petitioner wife appeals from an order of the Family Court, Kings County, dated November 28, 1978, which dismissed her application for custody and support and granted her visitation with the parties’ children who reside with their father. Order reversed, on the law, with costs and proceeding remitted to the Family Court for a new hearing and determination on all issues, in accordance herewith. The Family Court proceeded to determine custody without advising appellant of her rights to counsel, to an adjournment to confer with counsel, and to have counsel assigned if she were financially unable to obtain the same. This was reversible error. (See Family Ct Act, § 262, subd [a], par [v]; cf. Garrow v Garrow, 61 AD2d 887.) Titone, J. P., O’Connor, Lazer and Mangano, JJ., concur.